DETAILED ACTION
	This Office Action is in reply to Applicant’s After Final Consideration Program Request filed on Dec 28, 2020 in response to the Final Office Action mailed on Aug 28, 2020, regarding application number 15/928,568. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to After Final 
	Applicant’s Remarks filed on Dec 28, 2020 have been entered and are persuasive.
Based on the Amendments to the Claims, the 112(b) rejections and claim objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 11-15 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Allowable Subject Matter
Claim(s) 1, 8, 10-14 and 17-20 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   

An apparatus for controlling acid-rock reactions, the apparatus comprising: a first reactor; a second reactor connected to the first reactor and configured to produce a spent acid through reaction of a rock with an acid aqueous solution, and to introduce the spent acid into the first reactor, wherein the first reactor is configured to react a rock disk with the spent acid introduced from the second reactor; a sample extractor connected to the first reactor and configured to extract, from the first reactor, a predetermined amount of the spent acid reacting with the rock disk in the first reactor; and a data acquisition device configured to acquire temperature and pressure data of the first reactor and the second reactor and control the first reactor and the second reactor based on he acquired temperature and pressure data of the first reactor and the second reactor, wherein the first reactor is configured to react the rock disk with the spent acid under a first reservoir condition comprising a first high temperature and a first high pressure, wherein the second reactor is configured to produce the spent acid by reacting the rock with the acid aqueous solution under a second reservoir condition comprising a second high temperature and a second high pressure, wherein the first reactor comprises: a first reaction vessel in which the rock disk reacts with the spent acid; a first heating jacket configured to maintain the temperature of the first reservoir condition in the first reaction vessel; a first magnetic drive configured to rotate a shaft connected to the rock disk at a first rotating speed when the rock disk reacts with the spent acid; and a first sensor configured to measure an internal temperature and a pressure of the first reaction vessel, wherein the second reactor comprises: a second reaction vessel configured 
A method for controlling acid-rock reactions by an apparatus including a first reactor, a second reactor, a sample extractor, and a data acquisition device, the method comprising the steps of: producing a spent acid by reacting a rock with an acid aqueous solution in the second reactor, and introducing the spent acid into a first reactor; reacting a rock disk with the spent acid introduced from the second reactor in the first reactor; extracting, by the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798